IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                     NOS. PD-0649-12, 0650-12



                    EX PARTE KUFREABASI ITA ENYONG, Appellant



               ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIRST COURT OF APPEALS
                               HARRIS COUNTY

Per curiam.


                                             OPINION


       Pursuant to a plea agreement, the Appellant pled guilty in 2010 to assault and violation

of a protective order. He subsequently filed an application for a writ of habeas corpus

claiming that his counsel provided ineffective assistance by failing to advise him of the

immigration consequences of his guilty pleas. The trial court denied relief and the Court of

Appeals reversed. Enyong v. State, 369 S.W.3d 593 (Tex. App. - Houston [1st Dist.] 2012).1


       1
           As an appeal from a ruling on a writ of habeas corpus, the style of the case should be Ex parte
Enyong.
The State has filed a petition for discretionary review contending the Court of Appeals erred

in holding that Padilla v. Kentucky, 559 U.S. 356 (2010), applies retroactively to the collateral

review of a state conviction that was final when the Padilla opinion was issued, and that the

Appellant failed to establish he received ineffective assistance of counsel. The U.S. Supreme

Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does not have

retroactive effect. Chaidez v. United States, 133 S. Ct. 1103 (2013). We adopted that Court’s

reasoning as a matter of state law in Ex parte De Los Reyes, No. PD-1457-11, __ S.W.3d __

(Tex. Crim. App. March 20, 2013).

       The Court of Appeals in the instant case did not have the benefit of our opinion in Ex

parte De Los Reyes. Therefore, we grant the State’s petition for discretionary review, vacate

the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light

of Ex parte De Los Reyes.


Delivered: April 24, 2013
Publish